 



Exhibit 10.1

PERFORMANCE SHARE UNIT AWARD AGREEMENT

     This PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”) is dated and
effective as of June 24, 2005, by and between Superior Energy Services, Inc.
(“Superior”) and ___ (the “Participant”).

     WHEREAS, Superior has adopted its 2005 Stock Incentive Plan (the “Plan”),
to attract, retain and motivate officers and key employees; and

     WHEREAS, the Compensation Committee (the “Committee”) believes that
entering into this Agreement with the Participant is consistent with the purpose
for which the Plan was adopted.

     NOW, THEREFORE, in consideration of the services rendered by the
Participant, the mutual covenants hereinafter set forth and other good and
valuable consideration, Superior and the Participant hereby agree as follows:

     Section 1. The Plan. The Plan, a copy of which has been made available to
the Participant, is incorporated by reference and made a part of this Agreement
as if fully set forth herein. This Agreement uses a number of defined terms that
are defined in the Plan or in the body of this Agreement. These defined terms
are capitalized wherever they are used.

     Section 2. Award.

     (a) Superior hereby grants to the Participant an Other Stock Based Award
consisting of___ Performance Share Units (the “Units”), subject to the terms and
conditions of this Agreement.

     (b) Depending on the Company’s achievement of the performance goals
specified in Section 2(c) during the period beginning January 1, 2005 and ending
December 31, 2007 (the “Performance Period”), the Participant shall be entitled
to a payment equal to the value of the Units determined pursuant to Section 2(d)
if, except as otherwise provided in Section 3, he remains actively employed with
the Company on January 2, 2008.

     (c) The amount paid with respect to the Units shall be based upon the
Company’s achievement of the following performance criteria as determined by the
Committee: (i) return on invested capital relative to the return on invested
capital of the Company’s “Peer Group” listed on Schedule A attached hereto
(“Relative ROIC”); and (ii) the Company’s total shareholder return relative to
the total shareholder return of the Company’s “Peer Group” listed on Schedule A
attached hereto (“Relative TSR”) in accordance with the following matrix:

 



--------------------------------------------------------------------------------



 



Relative ROIC

                      Performance Performance Level Compared to Peer Group  
Percentage(%)  
 
  Below 40th Percentile     0 %
Threshold
  40th Percentile     25 %
Target
  60th Percentile     50 %
Maximum
  80th Percentile or above     100 %

Relative TSR

                      Performance Performance Level Compared to Peer Group  
Percentage(%)  
 
  Below 40th Percentile     0 %
Threshold
  40th Percentile     25 %
Target
  60th Percentile     50 %
Maximum
  80th Percentile or above     100 %

     The Committee shall adjust the performance criteria to recognize special or
non-recurring situations or circumstances with respect to the Company or any
other company in the peer group for any year during the Performance Period
arising from the acquisition or disposition of assets, costs associated with
exit or disposal activities or material impairments that are reported on a Form
8-K filed with the Securities and Exchange Commission.

     (d) The amount payable to the Participant pursuant to this Agreement shall
be an amount equal to the number of Units awarded to the Participant multiplied
by the product of (i) $100 and (ii) the sum of the Performance Percentages set
forth above for the level of achievement of each of the performance criteria set
forth in Section 2(c). By way of example, if the Company reached the 40th
percentile in Relative ROIC and the 60th percentile in Relative TSR, the sum of
the Performance Percentages would be 75% and the amount payable with respect to
each Unit would be $75. If Relative ROIC reached the 80th percentile but
Relative TSR was below the 40th percentile, the sum of the Performance
Percentages would be 100% and the amount payable with respect to each Unit would
be $100. Performance results between the threshold, target and maximum levels
will be calculated on a pro rata basis. The maximum payout for each Unit is
$200.

     (e) Except as provided in Section 3(b), payment of amounts due under the
Units shall be made on March 31, 2008. Any amount paid in respect of the Units
shall be payable in such combination of cash and Common Stock (with the Common
Stock valued at its Fair Market Value) as determined by the Committee in its
sole discretion; provided, however, that no more than fifty percent (50%) of the
payment may be made in Common Stock. Prior to any payments under this Agreement,
the Committee shall certify in writing, by resolution or otherwise, the amount
to be paid in respect of the Units as a result of the achievement of Relative
ROIC and Relative TSR. The Committee shall not increase the amount payable to
the Participant to an amount that is higher than the amount payable under the
formula described herein.

2



--------------------------------------------------------------------------------



 



     Section 3. Early Termination; Change of Control.

     (a) In the event of the Participant’s termination of employment prior to
the end of the Performance Period due to (i) any reason other than voluntary
termination by the Participant (other than as permitted under Section 3(a)(iv))
or cause as determined by the Committee in its sole discretion, (ii) death,
(iii) permanent and total disability as determined by the Committee in its sole
discretion, or (iv) Retirement (as hereinafter defined), the Participant shall
forfeit as of the date of termination a number of Units determined by
multiplying the number of Units by a fraction, the numerator of which is the
number of full months following the date of termination, death, disability or
retirement to the end of the Performance Period and the denominator of which is
thirty six (36). The Committee shall determine the number of Units forfeited and
the amount to be paid to the Participant or his beneficiary in accordance with
Section 2(e) based on the performance criteria for the entire Performance
Period. As used herein, “Retirement” is defined as the voluntary termination of
employment at or after age 55 with at least five years of service and the
Participant not, at any time on or before March 31, 2008, accepting employment
with, acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director or agent of, directly or indirectly soliciting or
recruiting any employee of the Company who was employed at any time during
Participant’s service with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business, except for any service or assistance that is provided at the
request or with the written permission of Superior.

     (b) In the event of a Change of Control, the Participant shall be deemed to
have achieved the maximum level for Relative ROIC and Relative TSR in accordance
with the terms of the Plan. Payment shall be made to the Participant as soon as
administratively practical following the Change of Control, but in no event
later than 2.5 months following the end of the year in the such Change of
Control occurs.

     Section 4. Miscellaneous.

     (a) Participant understands and acknowledges that he is one of a limited
number of employees of the Company who have been selected to receive grants of
Units and that the grant is considered confidential information. Participant
hereby covenants and agrees not to disclose the award of Units pursuant to this
Agreement to any other person except (i) Participant’s immediate family and
legal or financial advisors who agree to maintain the confidentiality of this
Agreement, (ii) as required in connection with the administration of this
Agreement and the Plan as it relates to this award or under applicable law, and
(iii) to the extent the terms of this Agreement have been publicly disclosed by
the Company.

     (b) The Company shall be entitled to require a cash payment by or on behalf
of the Participant and/or to deduct from other compensation payable to the
Participant any sums required by federal, state or local tax law to be withheld
with respect to the award or payments in respect of any Units or the issuance of
Common Stock. Alternatively, the Participant may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date, as may be
permitted by the Committee, to have the Company withhold and reacquire Units or
Common Stock to satisfy any withholding obligations of the Company. Any election
to have

3



--------------------------------------------------------------------------------



 



Units or Common Stock so held back and reacquired shall be subject to the
Committee’s approval.

     (c) The authority to manage and control the operation and administration of
this Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Agreement as it has with respect to the Plan.
Any interpretation of this Agreement by the Committee and any decision made by
it with respect to this Agreement shall be final and binding on all persons.

     (d) Notwithstanding anything in this Agreement to the contrary, the terms
of this Agreement shall be subject to the terms of the Plan, and this Agreement
is subject to all interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan.

     (e) This Agreement shall be construed and interpreted to comply with
Section 409A of the Internal Revenue Code of 1986, as amended. Superior reserves
the right to amend this Agreement to the extent it reasonably determines is
necessary in order to preserve the intended tax consequences of the Units in
light of Section 409A and any regulations or other guidance promulgated
thereunder. Neither the Company nor the members of the Committee shall be liable
for any determination or action taken or made with respect to this Agreement or
the Units granted thereunder.

     (f) Each notice relating to this Agreement shall be in writing and
delivered in person or by mail to Superior at its office, 1105 Peters Road,
Harvey, LA 70058, to the attention of the Secretary or at such other address as
Superior may specify in writing to the Participant by a notice delivered in
accordance with this Section 4(f). All notices to the Participant shall be
delivered to the Participant’s address specified below or at such other address
as the Participant may specify in writing to the Secretary by a notice delivered
in accordance with this Section 4(f).

     (g) Neither this Agreement nor the rights of Participant hereunder shall be
transferable by the Participant during his life other than by will or pursuant
to applicable laws of descent and distribution. No rights or privileges of the
Participant in connection herewith shall be transferred, assigned, pledged or
hypothecated by Participant or by any other person in any way, whether by
operation of law, or otherwise, and shall not be subject to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
this Agreement shall automatically be terminated and shall thereafter be null
and void.

     (h) Nothing in this Agreement shall confer upon the Participant any right
to continue in the employment of the Company, or to interfere in any way with
the right of the Company to terminate the Participant’s employment relationship
with the Company at any time.

     (i) This Agreement shall be governed by and construed in accordance with
the laws of the State of Louisiana.

     (j) If any term or provision of this Agreement, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, the
Participant and Superior intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law. Any such provision that is not susceptible of

4



--------------------------------------------------------------------------------



 



such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

     (k) The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided herein or in the Plan or as it may be amended from
time to time by a written document signed by each of the parties hereto. Any
oral or written agreements, representations, warranties, written inducements, or
other communications with respect to the subject matter contained herein made
prior to the execution of the Agreement shall be void and ineffective for all
purposes.

     (l) Superior’s obligation under the Plan and this Agreement is an unsecured
and unfunded promise to pay benefits that may be earned in the future. Superior
shall have no obligation to set aside, earmark or invest any fund or money with
which to pay its obligations under this Agreement. The Participant or any
successor in interest shall be and remain a general creditor of Superior in the
same manner as any other creditor having a general claim for matured and unpaid
compensation.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered on the day and year first above written.

             
 
  Superior Energy Services, Inc.  
 
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
     
 
 
      [Insert name]
 
      Participant
 
       
 
  Address:    
 
       
 
       
 
       

5



--------------------------------------------------------------------------------



 



Schedule A

PEER GROUP COMPANIES

     
 
  BJ Services Co.
 
  Cal Dive International, Inc.
 
  Helmerich & Payne
 
  Oceaneering International
 
  Oil States International, Inc.
 
  Pride International, Inc.
 
  RPC, Inc.
 
  Seacor Holdings, Inc.
 
  Smith International Inc.
 
  Tetra Technologies, Inc.
 
  Weatherford International Inc.
 
  W-H Energy Services, Inc.

     If any peer group company’s Relative ROIC or Relative TSR shall cease to be
publicly available (due to a business combination, receivership, bankruptcy or
other event) or if any such company is no longer publicly held, the Committee
shall exclude that company from the peer group and, in its sole discretion,
substitute another comparable company.

A-1

6